DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, 15, drawn to an iodinated contrast medium (ICM), configured as a medicament for protecting the thyroid gland from radiation.
Group II, claim(s) 14, drawn to a kit of parts comprising, in separate formulations, potassium iodide and an iodinated contrast medium.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

For either Group I or II elected above, Applicant must also elect under (i): 
(i) a single disclosed ICM compound; elect a single compound from claim 4 (e.g., iohexol), or a single compound of formula I (claim 6), with the election of each substituent at a level that defines a single compound, or an alternate disclosed compound, within the genus of claim 3 or 5;
And, if Group I is elected above, Applicant must further elect a single configuration of the elected ICM (elected above), under (ii), and a single configuration of the medicament, under (iii)
(ii) a single configuration of the elected ICM (elected under (i)):
(ii-a) the ICM is configured to selectively inhibit iodine uptake by the thyroid gland (claim 7),
(ii-b) the ICM is configured to selectively inhibit sodium/iodide symporter (NIS) expression in the thyroid gland (claim 8),
(ii-c) the ICM is configured for administration in combination with potassium iodide (KI) (claims 9, 13),
(ii-d) the ICM is further configured as a medicament for preventing radioactive iodine uptake by the thyroid gland after nuclear energy exposure (claim 10),
(ii-e) the ICM is further configured as a medicament for preventing radioactive iodine uptake by the thyroid gland after administration of radioactive iodine as an antineoplastic agent (claim 11), or

(iii) a single configuration of the medicament or therapeutic composition:
(iii-a) the medicament is configured for administration through a sublingual administration (claims 2, 15),
(iii-b) the medicament is configured for administration through a perlingual administration (claims 2, 15),
(iii-c) the medicament is configured to protect the thyroid gland from radiation, not including (iii-a) and (iii-b) (claim 1).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1, 2, 4, 6, 14, 15.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I & II lack unity of invention because even though the inventions of these groups require the technical feature of an iodinated contrast medium (ICM), this Nygaard et al. (“Iohexol: Effects on uptake of radioactive iodine in the thyroid and on thyroid function”; Original Investigations, Acad. Radiol.; 1998; 5:409-415; ODS reference A4).  As pointed out in the Written Opinion of the International Search Authority, Nygaard teaches iohexol as an iodinated contrast medium, reading on the technical feature.  Regarding the “configured as a medicament for protecting the thyroid gland from radiation, patients exposed to radioactive iodine (I-131) see the level of radioactivity in the thyroid start to decline immediately after the injection of iohexol and continue to decline during at least one week (Figure 1).  Thus, Nygaard anticipates claim 1, demonstrating the technical feature linking the inventions lacks novelty.  Accordingly, the technical feature is not a special technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611